DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: On line 1, delete “comprises” and replace with “comprising.” On line 8, insert “artificial intelligence” between “an” and “AI.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities: On line 9, insert “artificial intelligence” between “an” and “AI.”  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  On line 1, delete “comprises” and replace with “comprising.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "The computer system of claim 10" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marschalkowski et al 20170328995 (hereinafter Marschalkowski).
Regarding claim 1, Marschalkowski discloses a method for a system (see fig. 10A) comprises: 2beaming with a radar emitter from a central hub (control device 100, see fig. 10A, [0178], [0183]), a plurality of radar 3signals into an interior room (control device 1000 transmitting signals 1006, see fig. 10A, [0178]); 4receiving with a radar receiver within the central hub, a plurality of radar 5reflections in response to the plurality of radar signals (control device 100 transmits and receives radar signals from electronic tags 1002, see fig. 10A, [0178]); 6processing with a processor within the central hub (see [0007], [0146], [0164], [0168]), the plurality of radar 7reflections to form a plurality of processed radar signals (radar processing, see fig. 10A, [0178]); 8determining with an Al processor within the central hub (see [0007], [0146], [0164], [0168]), at least one 9activity from a plurality of activities in response to the plurality of processed radar 10signals (control device detects movement and location of a person or pet or inanimate objects, see fig. 10A, [0078]); 11determining with a central processing unit within the central hub, a 
Regarding claim 2 as applied to claim 1, Marschalkowski discloses 1wherein the processing with the processor 2within the central hub, the plurality of radar reflections comprises:  3determining a first movement track of a first moving object in response to 4the plurality of radar reflections (determining movement of person, see fig. 10A, [0178]); and 5determining a first set of processed radar signals from the plurality of 6radar reflections in response to the first movement track of the first moving object (determining movement of person from radar signals, see fig. 10A, [0178]); and 7wherein the plurality of processed radar signals comprises the first set of 8processed radar signals (determining movement of person from radar signals, see fig. 10A, [0178]).  
Regarding claim 3 as applied to claim 2, Marschalkowski further discloses 1wherein the processing with the processor 2within the central hub, the plurality of radar reflections comprises: 3determining a second movement track of a second moving object in 4response to the plurality of radar reflections (determining movement of person from radar signals, see fig. 10A, [0178]); and  5determining a second set of processed radar signals from the plurality of 6radar reflections in response to the first movement track of the second moving object (determining movement of person from radar signals, see fig. 10A, [0178]); and  7wherein the plurality of processed radar signals also comprises the second 8 set of processed radar signals (determining movement of person from radar signals from tags at different places/persons, see fig. 10A, [0178]).
claim 4 as applied to claim 2, Marschalkowski further discloses wherein the determining with the Al 2processor within the central hub, the one activity from the plurality of activities 3comprises determining with the Al processor within the central hub, the first activity in 4response to the first set of processed radar signals (control device detects movement and location of a person or pet or inanimate objects, see fig. 10A, [0078]).
Regarding claim 5 as applied to claim 1, Marschalkowski further discloses wherein the one activity is selected from a 2group of human activities consisting of: sitting, standing, walking, jumping, rolling, lying 3down, and dancing (control device detects movement and location of a person or pet or inanimate objects, see fig. 10A, [0078]).  
Regarding claim 6 as applied to claim 1, Marschalkowski further wherein the one activity is selected from a 2group consisting of: a door opening, a door closing, a drawer opening, an oven opening, a 3fan blowing, a window treatment moving, and a pet moving (see [0178]).  
Regarding claim 7 as applied to claim 1, Marschalkowski further discloses 1wherein the notification action is selected 2from a group consisting of: communicating with a remote server, outputting a sound, 3controlling a peripheral, turning on a light, unlocking a door, dialing a telephone number, 4adjusting a thermostat, turning off an appliance, turning off gas service, turning off water 5service (see [0178]).  
Regarding claim 8 as applied to claim 1, Marschalkowski further discloses 
1communicating, with a 2communications portion, occurrence of the one activity to a remote destination (see [0072], [0178]).  
claim 9 as applied to claim 8, Marschalkowski further discloses 1wherein the communicating with the 2communications portion comprises transmitting the occurrence of the one activity via 3Wi-Fi, cellular, 4G, LTE, and Edge (see [0072], [0178]).  
	Regarding claim 11, Marschalkowski discloses a radar emitter configured to transmit a plurality of radar signals into an interior region (control device 100, see fig. 10A, [0178], [0183]); a radar receiver configured to receive a plurality of radar reflections in response to the plurality of radar signals (control device 100 transmits and receives radar signals from electronic tags 1002, see fig. 10A, [0178]); a digital signal processor coupled to the radar emitter and the radar receiver, wherein the processor is configured to determine a plurality of processed radar signals in response to the plurality of radar reflections (control device 1000 receives and analyzes the signals using radar processing techniques, see fig. 10A, [0051], [0178]); an Al processor coupled to the digital signal processor, wherein the Al processor is configured to determine at least one activity from a plurality of activities in response to the plurality of processed radar signals (control device 1000, which can be a hub device, with multiple processing units, detects movement and location of a person or pet or inanimate objects, see figs. 6, 9A, and 10A, [0097], [0146], [0178]); a processing unit coupled to the Al processor, wherein the processing unit is configured to determine a notification action to perform in response to the one or more activities (control device 1000, which can be a hub device, with multiple processing units, detects movement and location of a person or pet or inanimate objects, and adjusts one or more settings, see figs. 6, 9A, and 10A, [0097], [0146], [0178]); and a remote communications portion coupled to the 
	Regarding claim 12 as applied to claim 11, Marschalkowski further discloses 
12wherein the processor is also configured to determine a first movement 3track of a first moving object in response to the plurality of radar reflections (determining movement of person, see fig. 10A, [0178]); 4wherein the processor is also configured to determine a first set of 5processed radar signals from the plurality of radar reflections in response to the first 6movement track of the first moving object (determining movement of person from radar signals, see fig. 10A, [0178]); and  7wherein the plurality of processed radar signals comprises the first set of 8processed radar signals (determining movement of person from radar signals, see fig. 10A, [0178]).  
	Regarding claim 13 as applied to claim 12, Marschalkowski further discloses 2wherein the processor is also configured to determine a second movement 3track of a second moving object in response to the plurality of radar reflections (determining movement of person from radar signals, see fig. 10A, [0178]); 4wherein the processor is also configured to determine a second set of 5processed radar signals from the plurality of radar reflections in response to the first 6movement track of the second moving object (determining movement of person from radar signals, see fig. 10A, [0178]); and 7wherein the plurality of processed radar signals also comprises the second 8set of processed 
	Regarding claim 14 as applied to claim 12, Marschalkowski further discloses wherein the plurality of radar reflections comprises data from multiple objects within the interior region (see fig. 10A, [0178]); and 4wherein the digital signal processor is configured to track an object from 5the multiple objects within the interior region to determine the processed radar signals in 6response to the plurality of radar reflections (see fig. 10A, [0178]).  
	Regarding claim 15 as applied to claim 10, Marschalkowski further discloses 12wherein the radar emitter and radar receiver are co-located in a first 3device (see figs. 9B and 10, [0178]); 4wherein the digital signal processor the Al processor and the processing 5unit are co-located in a second device (see 9A, 9B, 10A, [0178]); and 6wherein the first device is remote from the second device (see 10A, [0178]).  
	Regarding claim 16 as applied to claim 11, Marschalkowski further discloses wherein the one activity is 2selected from a group of human activities consisting of: sitting, standing, walking, 3jumping, rolling, lying down, and dancing (see fig. 10A, [0178]).  
	Regarding claim 17 as applied to claim 11, Marschalkowski further discloses wherein the one activity is 2selected from a group consisting of: a door opening, a door closing, a drawer opening, an 3oven opening, a fan blowing, a window treatment moving, and a pet moving (see fig. 10A, [0178]).  
	Regarding claim 18 as applied to claim 11, Marschalkowski further discloses wherein the notification action 2is selected from a group consisting of: communicating 
	Regarding claim 19, Marschalkowski further discloses a 1aaamethod for a system (see fig. 10A) comprises: 2beaming with a plurality of radar emitters, a plurality of radar signals into 3an interior region (control device 100 transmits and receives radar signals from electronic tags 1002, see fig. 10A, [0178]); 4receiving with a plurality of radar receivers, a plurality of radar reflections 5associated with a first object and a second object in response to the plurality of radar signals (control device 100 transmits and receives radar signals from electronic tags 1002, see fig. 10A, [0178]); 53processing with a digital signal processor, the plurality of radar reflections to determine a plurality of processed radar signals primarily associated with the first 9object (control device 1000 receives and analyzes the signals using radar processing techniques, see fig. 10A, [0051], [0178]); 10determining with a graphical processing unit, at least one activity from a 11plurality of activities in response to the plurality of processed radar signals (control device 1000, which can be a hub device, with multiple processing units, detects movement and location of a person or pet or inanimate objects, see figs. 6, 9A, and 10A, [0097], [0146], [0178]); and 12determining with a central processing unit, a notification action to perform 13in response to the one or more activities (adjusting lighting, audio levels, one or more settings of a smart home environment based on movement from a person, pet, or inanimate object, wherein the control device 1000 sends instructions to the devices, see fig. 10A, [0072], [0178]); and 14performing with the central processing unit within the central hub, the 15notification action (adjusting lighting, audio .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marschalkowski et al 20170328995 (hereinafter Marschalkowski) in view of Fullerton et al 20060152404 (hereinafter Fullerton).
Regarding claim 10 as applied to claim 1, Marschalkowski discloses the claimed invention except 1wherein the notification action comprises 2establishing a voice connection to a remote location. In the same field of endeavor, Fullerton discloses using a radar device for determining an activity (~motion) and determining a notification action to perform in response to the activity, wherein the notification action comprises 2establishing a voice connection to a remote location (radar detects unauthorized intrusion into a protected area and places a call to a remote police station, see [0001]). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fullerton with Marschalkowski by placing a call to a remote police station in response to determining, by a radar, intrusion into an area, for the benefit of providing a security/safety system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marschalkowski et al 20170328995 (hereinafter Marschalkowski) in view of Cutcher et al 20190372363 (hereinafter Cutcher).
claim 20 as applied to claim 19, Marschalkowski discloses the claimed invention except 12powering with a first power source, the plurality of radar emitters and the 3plurality of radar receivers; and  4powering with a second power source, remote from the first power source, 5the digital signal processor, the graphical processing unit, and the central processing unit. However, in an analogous art, Cutcher discloses system comprising a first power source and a second power source, wherein the first power source powers a control circuit and the second power source provides power to another output (see figs. 1-4, [0026]-[0030], [0048]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cutcher with Marschalkowski by powering the hub device with a first and second power source in the manner disclosed by Cutcher, for the benefit of addressing peak current issues in the hub device by preventing tripping of the battery safety circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukundala et al 20190197866 discloses using a radar for monitoring activity in a room and determining an emergency in the room based on the results of said detection.
Kearney et al 20190207650 discloses a radar that detects movement or occupancy in a room to detect if a space/room is occupied, in order to adjust the temperature or lighting of the room.

Tran et al 20110077758 discloses a system to control energy consumption by using radar to detect movement in a room and turning on appliances in the room based on said movement.
Tran 20100026479 discloses wireless occupancy and daylight sensing.
Jentoft et al 20090167862 discloses security monitoring in a zone using radar to detect motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648